EXHIBIT 10.15.5

 

DAIMLERCHRYSLER

 

February 15, 2006

 

Lithia Motors, Inc.
360 E. Jackson Street
Medford, Oregon 97501
Attention:  Jeffrey B. DeBoer

 

Gentlemen:

 

We refer to the Credit Agreement, dated as of February 25, 2003 (as amended, the
“Credit Agreement”), among Lithia Motors, Inc., an Oregon corporation (the
“Company”), various lenders and DaimlerChrysler Services North America LLC, as
agent (“Agent”). Capitalized terms used herein without definition have the
meanings assigned thereto in the Credit Agreement.

 

The Company has informed Agent and the Lenders that it intends to pay a dividend
that will exceed the $18,000,000 aggregate amount that is allowed under clause
(ii) of Section 9.9 of the Credit Agreement.

 

The Company has requested that Agent and the Lenders consent to dividends and/or
the repurchase of shares of the Company’s capital stock up to an aggregate
amount not to exceed $25,000,000 under clause (ii) of Section 9.9 of the Credit
Agreement

 

Agent and the Lenders hereby consent to increasing the aggregate amount that is
allowed to be used by the Company to pay dividends and repurchase its capital
stock under clause (ii) of Section 9.9 of the Credit Agreement from $18,000,000
to $25,000,000, subject to the other requirements for the use of such funds that
are set forth in clause (ii) of Section 9.9 of the Credit Agreement. This
consent is expressly limited to the payments allowed under clause (ii) of
Section 9.9 of the Credit Agreement and does not:  (a) waive any other or future
Events of Default or Unmatured Events of Default; or (b) consent to any other
transactions that are prohibited under the Credit Agreement.

 

Except as expressly stated herein, nothing in this consent shall limit the
rights of Agent or the Lenders as set forth in the Credit Agreement from time to
time and all of the terms and provisions of the Credit Agreement shall remain in
full force and effect.

 

This waiver and consent shall be governed by the laws of the State of Michigan
applicable to contracts made and to be performed entirely within such State.

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement with the terms of this consent by executing in
the space below and delivering a copy of this consent to Agent.

 

 

 

Very truly yours,

 

 

 

 

DAIMLERCHRYSLER FINANCIAL SERVICES
AMERICAS LLC (f/k/a DaimlerChrysler Services North
America LLC)

 

 

 

 

 

 

 

By

/s/ Michelle Nowak

 

 

Name:

Michelle Nowak

 

 

Its:

Credit Director, National Accounts

 

 

 

 

 

TOYOTA MOTOR CREDIT CORPORATION

 

 

 

 

 

 

 

By

/s/ Reid Boozer

 

 

Name:

Reid Boozer

 

 

Its:

National Accounts Manager

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

LITHIA MOTORS, INC.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Jeffrey B. DeBoer

 

Name:

Jeffrey B. DeBoer

 

Its:

Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------